 



Exhibit 10.1

Summary of Annual Cash Bonus Plan

      Park-Ohio Holdings Corp. (the “Company”) has an annual cash bonus plan for
its current Chief Executive Officer. The Compensation Committee of the Board of
Directors of the Company annually determines the performance criteria upon which
awards under the plan will be based. For the 2005 – 2007 years, the Compensation
Committee has determined that Mr. Edward Crawford, the Chairman and Chief
Executive Officer of the Company, will be entitled to an award equal to 4% of
the Company’s consolidated adjusted net income.